Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 15, 2018

                                     No. 04-17-00198-CR

                                    The STATE of Texas,
                                         Appellant

                                               v.

                                        Primo TARIN,
                                           Appellee

                  From the County Court at Law No. 5, Bexar County, Texas
                                  Trial Court No. 500563
                         Honorable John Longoria, Judge Presiding

                                           ORDER

       In accordance with this court’s opinion of this date, the trial court’s Order Suppressing
Blood Evidence is AFFIRMED.

       It is so ORDERED on August 15, 2018.


                                                _____________________________
                                                Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2018.

                                                _____________________________
                                                Keith E. Hottle, Clerk of Court